Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 15 are objected to because of the following informalities:  
In claim 4, line 2, it appears “romovably” should be “removably”.  
In claim 15, line 2, it appears “romovably” should be “removably”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loran (US 3,343,669).
Regarding claim 1, Loran discloses a compartmentalized medical instrument kit (See Fig. 1) comprising: a platform (at 11) capable of being used during medical procedures, the platform including: a top surface (upper surface of 11); a plurality of sidewalls (at 17/18); and a bottom surface (bottom surface at 13 in Fig. 3), wherein the bottom surface includes one or more channels (at 15) capable of receiving one or more wires and capable of securing and positioning one or more wires under the 
Regarding claim 2, Loran discloses one or more of the one or more compartments are coupled to one or more of the plurality of sidewalls (as shown in Figs. 1 and 3).
Regarding claim 3, Loran discloses one or more of the one or more compartments are at least indirectly coupled to the top surface.
Regarding claim 4, Loran discloses the one or more compartments are removably coupled to the platform and capable of being positioned at multiple location points on the platform.
Regarding claim 5, Loran discloses the platform is capable of being positioned over a portion of a patient during a medical procedure.
Regarding claim 6, Loran discloses the platform is inherently flexible to at least a small degree due to the material of the platform 11.
Regarding claim 7, Loran discloses the platform inherently has at least a small degree of rigidity due to the material of the platform 11.
Regarding claim 11, Loran discloses the one or more compartments include metal (column 3, lines 60-71).
Regarding claim 12, Loran discloses one or more medical instrument securing mechanisms (19).
Regarding claim 13, Loran discloses the one or more medical instrument securing mechanisms are one or more clips.
Regarding claim 14, Loran discloses one or more of the one or more medical instrument securing mechanisms are coupled to the top surface.
Regarding claim 15, Loran discloses the one or more medical instrument securing mechanisms are removably coupled to the platform and configured to be positioned at multiple location points on the platform.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Loran (US 3,343,669) as applied to claim 1 above, in view of Frieze et al. (US 2003/0118491). As described above, Loran discloses the claimed invention except for the one or more compartments including one or more dividers. However, Frieze teaches a medical instrument tray (See Fig. 7A) comprising a compartment (within side walls 84/64) having dividers (90) separating the compartment into a plurality of pockets (between 90) for the purpose of holding instruments stationary and preventing the items in the container from contacting one another (See [0079]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Loran (US 3,343,669) as applied to claim 1 above, in view of Smith et al. (US 2016/0136352). As described above, Loran discloses the claimed invention except for the bottom surface including a securing mechanism. However, Smith teaches a medical tray (100) comprising securing mechanisms (magnets 140a-140d) on the bottom surface for the purpose of allowing for securing of the tray to a metallic platform ([0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided bottom surface of Loran with magnets as taught by Smith in order to secure the platform to a surface.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Loran (US 3,343,669) as applied to claim 1 above, in view of Vagley (US 6,158,437). As described above, Loran discloses the claimed invention except for the top surface including a non-slip material. However, Vagley teaches a medical instrument tray comprising non-slip surfaces for the purpose of holding instruments in place on the tray (column 4, lines 64-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the top surface of the platform of Loran with a non-slip material as taught by Vagley in order to better hold contents in place.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20170224435-A1, US-20170156811-A1 and US-5848693-A disclose similar medical instrument kits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735